DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/737,127, filed on 8 January, 2020 in which claims 1 to 17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on 8 January, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Drawings
The drawings submitted on 8 January, 2020 have been reviewed and accepted by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0148826 (Choi).
Regarding claim 1, Choi discloses a display device, comprising: 
a flexible substrate, 100 [0052]; 
a display portion, 200 [0055], provided on a first surface of the flexible substrate and including a plurality of pixels, PX [0055, 0087]; 
a first penetrating wiring, 110 [0056, 0076] located to penetrate the flexible substrate; and 

    PNG
    media_image1.png
    531
    654
    media_image1.png
    Greyscale
a second penetrating wiring, 120 [0081], located to penetrate the flexible substrate at a position farther from the display portion than the first penetrating wiring, as shown in Figure 9, 

    PNG
    media_image2.png
    523
    588
    media_image2.png
    Greyscale
wherein: the flexible substrate includes a curved portion, A3 [0061], between the first penetrating wiring and the second penetrating wiring, as shown, and the first penetrating wiring and the second penetrating wiring are electrically connected with each other without being extended on the curved portion as shown in Figure 6 and described at [0077-78] and also at Figure 4 where 130 is a conductive layer [0068].
Regarding claim 2 which depends upon 

    PNG
    media_image3.png
    846
    826
    media_image3.png
    Greyscale
Regarding claim 3 which depends upon claim 2, Choi teaches the first penetrating wiring and the second penetrating wiring are electrically connected with each other while ends thereof closer to a second surface, i.e. bottom surface, opposite to the first surface face each other at Figures 4 and 6.
Regarding claim 4 which depends upon claim 1, Choi teaches the flexible substrate includes a first region, A1, including the first penetrating wiring, 110, a second region, A2, including the second penetrating wiring, 120, and a third region, A3, including the curved portion as shown; and a spacer, e.g. 130, is located between the first region and the second region.
Regarding claim 6 which depends upon claim 1, Choi teaches the second penetrating wiring is electrically connected with a terminal portion, as annotated in Figure 10 and 6, provided on the first surface of the flexible substrate, A2-1, and the 
Regarding claim 7 which depends upon claim 6, Choi teaches the second penetrating wiring is electrically connected with an electronic component, 300 [0052], connected with the terminal portion, as shown in Figure 10.
Claims 8-9, 11-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and U.S. 2018/0165996 (Ochi).
Regarding claim 8 Choi teaches and suggests method for manufacturing a display device, 100/200/300 [0052], comprising: 
forming a resin layer, [0053]; 
forming a first through-hole, h1 [0117], and a second through-hole, h2 [0117],  in the resin layer; 
forming a first penetrating wiring, 110 [0117], in the first through-hole, as shown, and 
forming a second penetrating wiring, 120 [0117], in the second through-
forming a display circuit, 200 [0055], including a plurality of semiconductor elements, TFTs [0055], on a first surface of the resin layer, as shown; and 
then curving the resin layer at a position between the first penetrating wiring and the second penetrating wiring, [0059], to electrically connect the first penetrating wiring and the second penetrating wiring to each other as shown and described at [0058].
Choi does not teach forming a resin layer on a support substrate and releasing the resin layer from the support substrate.

    PNG
    media_image4.png
    768
    559
    media_image4.png
    Greyscale
Ochi is directed to methods of making flexible displays.  At [0008-9], Ochi teaches that PI is formed on a carrier substrate via a release layer.  A circuit layer is then fabricated and the carrier layer and the release layer are peeled off from the support and bent.  The result is a flexible electronic device.
Taken as a whole, the prior art is directed to making flexible displays.  Ochi 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 8 comprising forming a resin layer on a support substrate and releasing the resin layer from the support substrate as taught by Ochi to implement a conventional flexible substrate manufacturing flow, as taught by Ochi and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) and because to modify the order of the steps because selection of any order of performing process steps is prima facie obvious in the absence of a new or unexpected result.  In re Gibson, 39 F.2d 975, (CCPA 1930).
Regarding claim 9 which depends upon to claim 8, Choi suggests during the formation of the display circuit, the display circuit and the first penetrating wiring are electrically connected with each other and the embodiment of Figures 4, 5 and 6 [0069-70, 77].
Regarding claim 11 which depends upon to claim 8, Choi teaches locating, on the first surface of the resin layer, an electronic component, 300 e.g. driver, to be electrically connected with the second penetrating wiring as shown in Figure 3 and 10.
Regarding claim 12 which depends upon to claim 11, Choi teaches the electronic component, 300, is electrically connected with the second penetrating wiring, 
Regarding claim 13 Choi teaches a method for manufacturing a display device, comprising: 
forming a resin layer, 100; 
forming a display circuit, 200 [0055],  including a plurality of semiconductor elements, TFTs [0055], on a first surface of the resin layer, as shown; 
forming a first through-hole, h1 [0117], and a second through-hole, h2 [117] in the resin layer; 
forming a first penetrating wiring, 110 [0117], in the first through-hole, as shown, and forming a second penetrating wiring, 120 [0117], in the second through-hole, as shown; and 
then curving the resin layer at a position between the first penetrating wiring and the second penetrating wiring to electrically connect the first penetrating wiring and the second penetrating wiring to each other as shown and described at [0058].
Choi does not teach forming a resin layer on a support substrate and does not teach releasing the resin layer from the support substrate.
Ochi teaches forming a resin layer on a support substrate and releasing the resin layer from the support substrate is conventional method to make flexible displays.
For the reasons discussed above, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) and because to modify the order of the steps because selection of any order of performing process steps is prima facie obvious in the absence of a new or unexpected result.  In re Gibson, 39 F.2d 975, (CCPA 1930).
Regarding claim 14 which depends upon to claim 13, Choi teaches at Figure 7 after the formation of the display circuit, forming a plurality of light emitting elements, 240 [0097], on the display circuit, and forming the first through-hole, the second through-hole, the first penetrating wiring and the second penetrating wiring are formed to electrically connect the display circuit and the first penetrating wiring to each other, as shown.
Choi does not explicitly teach forming a sealing layer covering the plurality of light emitting elements.
Examiner takes official notice that forming a sealing layer covering the plurality of light emitting elements is well known in the OLED art.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 13 comprising forming a sealing layer covering the plurality of light emitting elements, wherein after the formation of the sealing layer because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) and because to modify the order of the steps because selection of any order of performing process steps is prima facie obvious in the absence of a new or unexpected result.  In re Gibson, 39 F.2d 975, (CCPA 1930).
Regarding claim 16 which depends upon to claim 13, Choi teaches locating, on the first surface of the resin layer, an electronic component, 300, to be electrically connected with the second penetrating wiring, as shown.
Regarding claim 17 which depends upon to claim 16, Choi teaches the electronic component, 300, is electrically connected with the second penetrating wiring via a terminal portion, as annotated, provided on the first surface of the resin layer, as shown. 
Allowable Subject Matter
Claims 5, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5 the prior art does not teach the device of claim 4, wherein the first penetrating wiring and the second penetrating wiring are electrically connected with each other via a third penetrating wiring located to penetrate the spacer.
Regarding claim 10 the prior art does not teach the method of claim 8, wherein: after the resin layer is released from the support substrate, a spacer is located on a second surface of the resin layer opposite to the first layer to with a third penetrating wiring located to penetrate the spacer, and the resin layer is curved at a position between the first penetrating wiring and the second penetrating wiring to electrically connect the second penetrating wiring and the third penetrating wiring to each other.
Regarding claim 15 the prior art does not teach the method of claim 13, wherein: after the resin layer is released from the support substrate, a spacer is located on a second surface of the resin layer opposite to the first layer to electrically connect the first penetrating wiring with a third penetrating wiring located to penetrate the spacer, and the resin layer is curved at a position between the first penetrating wiring and the second penetrating wiring to electrically connect the second penetrating wiring and the third penetrating wiring to each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893